Broyles, C. J.
1. The accused was charged with rape and found guilty of an assault with intent to rape. The evidence showed that the female in question was under fourteen years of age. Under the ruling in Todd v. Stale, 25 Ga. App. 411 (103 S. E. 496), the court did not err in failing to instruct the jury that they could, if they saw fit, recommend that the defendant be punished as for a misdemeanor.
2. In a case where a defendant is convicted of an assault with intent to rape, it is not essential that the testimony of the female in question be corroborated. Rivers v. State, 8 Ga. App. 703 (2) (70 S. E. 50), and citation. This rule was not changed by the act of the General Assembly of Georgia approved July 31, 1918 (Ga. L. 1918, p. 259). That act provides that no conviction shall be had for rape on the unsupported testimony of the female in question, but there is no such provision as to an assault with intent to rape.
3. Under the above rulings, none of the special grounds of the amendment to the motion for a new trial is meritorious; the verdict was authorized by the evidence, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.


Luke and Bloodworth, J.J., concur.